UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-04893 THE TAIWAN FUND, INC. (Exact name of registrant as specified in charter) c/o STATE STREET BANK AND TRUST COMPANY ONE LINCOLN STREET, P.O. BOX 5049 BOSTON, MA 02111-5049 (Address of principal executive offices)(Zip code) (Name and Address of Agent for Service) Copy to: The Taiwan Fund, Inc. State Street Bank and Trust Company Attention: Brian F. Link, Secretary 4 Copley Place, 5th Floor Boston, MA 02116 Leonard B. Mackey, Jr., Esq. Clifford Chance US LLP 31 West 52nd Street New York, New York 10019 Registrant’s telephone number, including area code:(877) 864-5056 Date of fiscal year end:August 31 Date of reporting period:November 30, 2014 ITEM 1.SCHEDULE OF INVESTMENTS THE TAIWAN FUND, INC. Schedule of Investments/November 30, 2014 (Showing Percentage of Net Assets) (unaudited) SHARES US $ VALUE (NOTE 2) COMMON STOCKS – 97.6% CHEMICALS — 1.2% Chemical Industry — 1.2% China Steel Chemical Corp. TOTAL CHEMICALS CONSUMER DISCRETIONARY — 6.6% Auto Components Industry — 1.6% Cub Elecparts, Inc. Hota Industrial Manufacturing Co., Ltd. Macauto Industrial Co., Ltd. Hotels, Restaurants and Leisure Industry — 0.6% TTFB Co., Ltd. Leisure Products Industry — 0.3% Topkey Corp. Leisure Time Industry — 1.4% KMC Kuei Meng International, Inc. Merida Industry Co., Ltd. Multiline Retail Industry — 1.8% Poya Co., Ltd. Taiwan FamilyMart Co., Ltd. Textile Industry — 0.9% Eclat Textile Co., Ltd. TOTAL CONSUMER DISCRETIONARY ELECTRONICS — 17.7% Communications and Internet Industry — 1.0% Wistron NeWeb Corp. Computer and Peripheral Equipment Industry — 1.8% Advantech Co., Ltd. Electronic Parts/Components Industry — 1.4% King Slide Works Co., Ltd. Optoelectronics Industry — 2.2% Largan Precision Co., Ltd. Semiconductor Industry — 11.3% CHIPBOND Technology Corp. Taiwan Semiconductor Manufacturing Co., Ltd. TOTAL ELECTRONICS ENERGY — 1.0% Oil Gas and Electricity Industry General Industry — 1.0% Gigasolar Materials Corp. TOTAL ENERGY FINANCE — 17.8% Diversified Finance Services Industry — 6.6% Chailease Holding Co., Ltd. China Development Financial Holding Corp. E. Sun Financial Holding Co., Ltd. Mega Financial Holding Co., Ltd. SinoPac Financial Holdings Co., Ltd. Financial and Insurance Industry — 11.2% Cathay Financial Holding Co., Ltd. China Life Insurance Co., Ltd. CTBC Financial Holding Co., Ltd. Fubon Financial Holding Co., Ltd. Ruentex Development Co., Ltd. TOTAL FINANCE FOODS — 1.8% Food Industry — 0.5% Uni-President Enterprises Corp. Food Products Industry — 1.3% Grape King Bio Ltd. Green Seal Holding Ltd. TOTAL FOODS HEALTHCARE — 1.0% Health Care Equipments & Supplies Industry — 0.6% Intai Technology Corp. Healthcare Industry — 0.4% St. Shine Optical Co., Ltd. TOTAL HEALTHCARE INDUSTRIALS — 13.1% Airlines Industry — 0.6% China Airlines Ltd. * Eva Airways Corp. * Electrical Components Industry — 6.4% Delta Electronics, Inc. ILI Technology Corp. Pegatron Corp. Teco Electric and Machinery Co., Ltd. Machinery Industry — 6.1% Airtac International Group The accompanying notes are an integral part of the schedule of investments. Schedule of Investments/November 30, 2014 (Showing Percentage of Net Assets) (unaudited) (continued) SHARES US $ VALUE (NOTE 2) INDUSTRIALS —(continued) Hiwin Technologies Corp. Iron Force Industrial Co., Ltd. Nak Sealing Technologies Corp. Sumeeko Industries Co., Ltd. TSC Auto ID Technology Co., Ltd. TURVO International Co., Ltd. Yungtay Engineering Co., Ltd. TOTAL INDUSTRIALS INFORMATION TECHNOLOGY — 31.0% Communications and Internet Industry — 0.7% Sercomm Corp. Computer and Peripheral Equipment Industry — 1.8% Axiomtek Co., Ltd. Posiflex Technology, Inc. Electrical Components Industry — 2.2% Au Optronics Corp. Compeq Manufacturing Co., Ltd. Electronic Equipment & Instruments Industry — 1.8% Chroma ATE, Inc. DYNACOLOR, Inc. Electronic Parts/Components Industry — 7.4% Hon Hai Precision Industry Co., Ltd. Semiconductor Industry — 12.1% Advanced Semiconductor Engineering, Inc. ASPEED Technology, Inc. Epistar Corp. MediaTek, Inc. Novatek Microelectronics Corp. Ltd. Parade Technologies Ltd. Powertech Technology, Inc. * Sino-American Silicon Products, Inc. * United Microelectronics Corp. * Software & Services Industry — 0.6% Addcn Technology Co., Ltd. Technology Hardware Industry — 4.4% ARBOR Technology Corp. Asustek Computer, Inc. Catcher Technology Co., Ltd. Ennoconn Corp. TOTAL INFORMATION TECHNOLOGY MATERIALS — 3.4% Metals & Mining Industry — 1.4% Yeong Guan Energy Technology Group Co., Ltd. Plastic Industry — 2.0% Nan Ya Plastics Corp. TOTAL MATERIALS TEXTILES — 0.9% Textile Industry — 0.9% Makalot Industrial Co., Ltd. TOTAL TEXTILES WHOLESALE AND RETAIL — 2.1% Trading and Consumers' Goods Industry — 2.1% President Chain Store Corp. TOTAL WHOLESALE AND RETAIL TOTAL COMMON STOCKS (Cost — $164,186,258) TOTAL INVESTMENTS — 97.6% (Cost — $164,186,258) OTHER ASSETS AND LIABILITIES, NET—2.4% NET ASSETS—100.0% Legend: US $– United States dollar * Non-income producing The accompanying notes are an integral part of the schedule of investments. Notes to Schedule of Investments (unaudited) November 30, 2014 1. Organization. The Taiwan Fund, Inc. (the “Fund”), a Delaware corporation, is registered under the Investment Company Act of 1940, as amended (the “Act”), as a diversified closed-end management investment fund. The Fund concentrates its investments in the securities listed on the Taiwan Stock Exchange. Because of this concentration, the Fund may be subject to certain additionalrisks not typically associated with investing in securities of U.S. companies or the U.S. government, including (1) volatility of the Taiwan securities market, (2) restrictions on repatriation of capital invested in Taiwan, (3) fluctuations in the rate of exchange between the NT Dollar and the U.S. Dollar, and (4) political and economic risks. In addition, Republic of China accounting, auditing, financial and other reporting standards are not equivalent to U.S. standards and, therefore, certain material disclosures may not be made, and less information may be available to investors investing in Taiwan than in the United States. There is also generally less regulation by governmental agencies and self-regulatory organizations with respect to the securities industry in Taiwan than there is in the United States. 2. Basis of Presentation. The preparation of the Schedule of Investments is in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) and requires management to make estimates and assumptions that affect the reported amounts and disclosures in the Schedule of Investments during the reporting period. Management believes the estimates and security valuations are appropriate; however, actual results may differ from those estimates, and the security valuations reflected in the Schedule of Investments may differ from the value the Fund ultimately realizes upon the sale of the securities. Security Valuation. All securities, including those traded over-the-counter, for which market quotations are readily available are valued at the last sales price prior to the time of determination of the Fund’s net asset value per share or, if there were no sales on such date, at the closing price quoted for such securities (but if bid and asked quotations are available, at the mean between the last current bid and asked prices, rather than such quoted closing price). These securities are generally categorized as Level 1 securities in the fair value hierarchy. In certain instances where the price determined above may not represent fair market value, the value is determined in such manner as the Board of Directors (the “Board”) may prescribe. Foreign securities may be valued at fair value according to procedures approved by the Board if the closing price is not reflective of current market values due to trading or events occurring in the valuation time of the Fund. In addition, substantial changes in values in the U.S. markets subsequent to the close of a foreign market may also affect the values of securities traded in the foreign market. These securities may be categorized as Level 2 or Level 3 securities in the fair value hierarchy, depending on the valuation inputs. Short-term investments, having a maturity of 60 days or less are valued at amortized cost, which approximates market value, with accrued interest or discount earned included in interest receivable. The Fund has adopted fair valuation accounting standards which establish a definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: • Level 1 – quoted unadjusted prices for identical instruments in active markets to which the Fund has access at the date of measurement. • Level 2 – quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. • Level 3 – model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Fund’s own assumptions that market participants would use to price the asset or liability based on the best available information. Investment in Securities Level 1 Level 2 Level 3 Total Common Stocks^ $ $
